PER CURIAM:
Jorge Petter appeals the district court’s order denying his motion for correction of judgment under Fed.R.Crim.P. 36. Because we conclude that there were no clerical errors, we affirm. See United States v. Buendia-Rangel, 553 F.3d 378, 379 (5th Cir.2008) (affirming denial of Rule 36 motion where judgment lacked indicia of mistake or oversight, but rather reflected deliberate use of terminology employed). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.